Citation Nr: 0905575	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-06 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hemorrhoids.

2.  Entitlement to an initial compensable rating for service-
connected left ovarian cyst.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1984 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008 the Veteran testified before the undersigned 
Veterans Law Judge at a hearing in Montgomery, Alabama.  A 
transcript of this hearing is contained in the claims folder.  
At the hearing, the Veteran submitted additional evidence 
accompanied by a waiver of RO consideration.

The issue of entitlement to an initial compensable rating for 
left ovarian cyst is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hemorrhoids are not more than mild to moderate 
in severity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between a veteran's service and the disability, (4) degree of 
disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence will be 
obtained by VA.  A February 2006 letter advised the Veteran 
of the information and evidence needed to establish a higher 
rating for her claimed disabilities, and the distribution of 
duties in obtaining such evidence. 

In any event, the Veteran is challenging the initial 
evaluations assigned following the grants of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service treatment records, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with. The Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
letters in support of her claim. Thus, she has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so. Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot. Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran. See Sanders at 881.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Conway, 353 F.3d at 1374, Dingess at 473; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's hemorrhoids have been evaluated as zero percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007).

Under Diagnostic Code 7336, the following evaluations are 
assignable for internal or external hemorrhoids: 20 percent 
for hemorrhoids with persistent bleeding and secondary anemia 
or fissures; 10 percent for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences; and zero percent for 
hemorrhoids that are mild or moderate.

The Veteran claims that she first developed hemorrhoids 
following a 7 to 10 day field exercise while in service.  
Service treatment records from January 1993 noted treatment 
for external hemorrhoids, which the Veteran claimed to have 
been suffering from for six weeks.  The Veteran was informed 
to treat her hemorrhoids with Sitz baths, and Metamucil 
laxatives.  It was noted that the Veteran had a few small, 
noninflamed hemorrhoids, and an anal fissure.  The physician 
noted that if the prescribed treatment did not work that the 
Veteran should consider a hemorrhoidectomy.

In a February 2005 statement in support of her claim, the 
Veteran described her past problems with hemorrhoids in 
service, and also stated that she would occasionally 
experience hemorrhoids now.  She also stated that she must 
constantly use a Citrucel fiber supplement.

In September 2005 the Veteran was afforded a VA examination.  
The Veteran explained that she followed the prescribed 
treatment given to her from the physician at Martin Army 
Hospital, and that it helped lessen the symptoms of her 
hemorrhoids.  She did not need a hemorrhoidectomy at the time 
of the examination.  The Veteran described to the examiner 
that she has had past bleeding hemorrhoids due to straining.  
She also described getting very hot, and fainting on one 
occasion due to straining.  The Veteran described to the 
examiner that she still had hemorrhoids, and that she had 
mild pain in the rectal area.  She also described normal 
sphincter control without anal leakage.  The examiner noted 
that the Veteran was on a high fiber diet, and that she was 
taking a fiber supplement as occasion requires.  Upon 
physical examination, the examiner noted that the Veteran had 
an external hemorrhoid, measuring .5 cm x .5 cm, covering the 
anal area, without tenderness or edema, and that was 
thrombosed at that time.  The examiner noted that there were 
no signs of anemia, anal fissures, or bleeding.  The examiner 
diagnosed the Veteran with "mild external hemorrhoid, 
without thrombosis."  The Board notes that the examiner 
first noted that the hemorrhoid was thrombosed at that time.  
However, based on the totality of the evidence, the Board 
find that the examiner's conclusion that there was no 
thrombosis to be the accurate assessment of the condition.  
Specifically, the external hemorrhoid was not tender or 
swollen, and was assessed as mild.  Further, the examiner 
noted she was not in need of hemorrhoid surgery at the time.   

At the Veteran's Travel Board hearing she testified that she 
currently treats and prevents her hemorrhoids with Metamucil 
fiber supplement and a high-fiber diet.  She stated that she 
has occasional burning sensations, and that her rectum 
becomes inflamed.  Rather than spend money on seeing doctors, 
the Veteran explained that she generally self-medicates for 
her hemorrhoids.  The Veteran explained that she takes Sitz 
baths twice a year, when her hemorrhoids are giving her 
increased problems.  The Veteran explained that she used 
Tucks (medicated pads) in the past to treat her hemorrhoids, 
but that since she changed her diet she has not used the 
product.  The Veteran also testified that she notices a 
little blood when she wipes, more so when inflamed.  She 
explained that she changed her diet in 2006, and that she has 
noticed an improvement in her hemorrhoids symptoms since this 
change.

Given the above, the Board finds that the Veteran's 
hemorrhoid symptoms fall within the mild to moderate rating 
criteria, and warrant a noncompensable rating.  38 C.F.R. §§ 
4.3, 4.7.  Specifically, her hemorrhoids have been described 
as mild by the VA examiner, and she has testified that the 
condition has improved since she changed her diet.  The 
preponderance of the evidence does not establish hemorrhoids 
that are large or thrombotic and irreducible with excessive 
redundant tissue.  The objective evidence also does not 
indicate that the Veteran suffers with persistent bleeding 
with secondary anemia or fissures.  Thus, a compensable 
rating is not warranted under Diagnostic Code 7336.

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected hemorrhoids exhibited symptoms that warranted 
different ratings. See Fenderson, supra.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Entitlement to an initial compensable rating for hemorrhoids 
is denied.




REMAND

Unfortunately, the circumstances of this appeal indicate that 
there is a further VA duty to assist the Veteran in 
developing evidence pertinent to her claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In an October 2005 rating decision, the RO established 
service connection for a left ovarian cyst effective in April 
2004.  The Veteran contends that she should be given a 
compensable rating for this service connected disability as 
she continues to suffer periodic abdominal pain.

In August 2005 the Veteran presented to the emergency room at 
Martins Army Hospital with pain in her right lower back, and 
complaints of feeling hot and faint.  A CT scan revealed a 
left pelvic mass.  The Veteran was given an ultrasound, which 
revealed a larger hypoechoic mass, roughly 8 cm in length, 8 
cm in depth, and 10 cm in width.  The diagnosis based on the 
ultrasound was that the Veteran had a large pelvic cystic 
mass, likely originating from the left ovary. 

The Veteran was afforded a VA gynecological examination in 
September 2005.  At the examination the Veteran complained of 
left lower quadrant abdominal pain throughout her military 
service.  The examiner noted that the Veteran does not have a 
history of a malignant process of the gynecological system, 
and was not currently on any medications.  Physical 
examination showed that the Veteran had severe tenderness of 
the left lower quadrant on palpitation.  The examiner 
diagnosed "status post abdominal hysterectomy with a 
residual of left lower quadrant severe abdominal pain 
secondary to large left ovarian cystic mass."  The examiner 
also noted that the Veteran's in-service ovarian cyst was the 
cause of her in-service abdominal and pelvic pain, and was 
the cause of her left lower quadrant pelvic pain in August 
and September 2005.  

In October 2005 the Veteran underwent a diagnostic 
laparoscopy due to her August 2005 ultra sound indicating a 
cystic mass.  Upon surgery, the physician noted only large 
dilated loops of bowel on the Veteran's left adnexa, and 
found that there was no detectable mass in the area.  The 
physician's post-operative diagnosis was "chronic pelvic 
pain, dilated bowel loops, pelvic adhesions, and normal right 
adnexa."  Thus, it appears the Veteran's complaints in 2005 
were not, in fact, a cystic mass on the ovary.  While a VA 
examination was conducted in August 2007, it pertained to 
residuals of the Veteran's hysterectomy, which is not service 
connected, and did not provide sufficient information 
regarding an ovarian cyst.  Thus, a VA examination should be 
scheduled to determine whether the Veteran suffers from any 
current symptoms related to her left ovarian cyst.

The Veteran testified at her November 2008 Board hearing that 
she continues to sometimes experience cramps, similar to 
menstrual cramps.  She described having cramps every three to 
four months on her left side, where her prior cystic mass was 
located.  While providing testimony at the November 2008 
hearing, the Veteran appeared to become confused about the 
dates she was seen for her abdominal pain.  She testified 
that following the diagnostic laparoscopy she had in October 
2005 she went to Martin's Army Hospital in August 2006, where 
she reports they again saw something in her abdomen.  
However, the Veteran went on to explain that she had a 
laparoscopy at Doctor's Hospital, which found no mass in her 
abdomen.  It is possible the Veteran was mistaken and merely 
repeated the details of her August 2005 visit to Martin's 
Hospital, and subsequent October 2005 diagnostic laparoscopy.  
However, there are no treatment records contained in the 
claims subsequent to October 2005.  On remand, a request 
should be made to the Veteran to supply the names and dates 
of her treatment, and, if necessary, the RO should attempt to 
secure these additional records.

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the Veteran 
that a disability rating and effective 
date will be assigned if a higher rating 
is awarded, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated her for abdominal/pelvic pain 
or a left ovarian cyst since October 2005.  
After securing any necessary 
authorizations, the RO/AMC should request 
copies of all indicated records which have 
not been previously secured and associate 
them with the claims folder.  

3.  The Veteran should be afforded a VA 
gynecological examination to determine the 
current severity of her service-connected 
left ovarian cyst.  The Veteran's claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  Following 
examination of the Veteran and review of 
the claims file, to specifically include 
the October 2005 surgical report, the 
examiner should indicate whether the 
pelvic complaints in 2005 were due to a 
left ovarian cyst.  The examiner should 
also indicate whether any of the Veteran's 
current complaints are due to a left 
ovarian cyst, and whether the symptoms 
require continuous treatment.  The 
examiner set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

4.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claim may be granted.  If 
not, she should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  If in 
order, the case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


